Phillips, J. This declaration substantially states that defendants caused the intoxication of Jacob Ward by selling or giving him intoxicating liquor and by reason of such intoxication so caused, and in consequence thereof, Jacob Ward assaulted Jonathan Pickard, the husband of the plaintiff, and caused his death, by means of which the plaintiff was injured in her means of support. This case is clearly within the rule laid down in King v. Haley et al., 86 Ill. 106, and the declaration stated a cause of action. The court erred in sustaining the demurrer; the judgment is reversed and the cause remanded. Mover sed and remanded.